10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF WASHINGTON

In re:
RONALD HOWELL and
DEE SHISHIDO Case No. 15-15924-MLB
Debtor, ORDER ON PRO HAC VICE
APPLICATION

 

 

This matter came before the Court on the Application for Leave to Appear Pro Hac
Vice (the "Application") submitted by K. Elizabeth Sieg seeking permission to appear
and participate as counsel for Navient Solutions, LLC and Navient Corporation jn. the above-captioned matter.

The Court having reviewed the Application, it is hereby

ORDERED that the Application is GRANTED. This Order is limited to the above-
captioned matter only and does not extend the applicant's pro hac vice status to other

bankruptcy and adversary proceedings before this Court.

///End of Order///

 

Case 15-15924-MLB Doc 108 Filed 06/21/21 Ent. 06/21/21 17:02:03 Pg. 1of1
Order on Pro Hac Vice Application - 1

 
